Case 3:19-cv-02074-G-BK Document 78 Filed 03/30/20                Page 1 of 6 PageID 4270



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

  NATIONAL RIFLE ASSOCIATION OF                   §
  AMERICA,                                        §
                                                  §
          Plaintiff and Counter-Defendant         §
                                                  §
  and                                             §
                                                  §
  WAYNE LAPIERRE,                                 §
                                                  § Civil Action No. 3:19-cv-02074-G
          Third-Party Defendant,                  §
                                                  §
  v.                                              §
                                                  §
  ACKERMAN MCQUEEN, INC.,                         §
                                                  §
          Defendant and Counter-Plaintiff,        §
                                                  §
  MERCURY GROUP, INC., HENRY
                                                  §
  MARTIN, WILLIAM WINKLER,
                                                  §
  MELANIE MONTGOMERY, and JESSE
                                                  §
  GREENBERG,
                                                  §
                                                  §
          Defendants.
                                                  §

         DEFENDANTS’ MOTION TO DISQUALIFY PLAINTIFF’S COUNSEL
       (WILLIAM A. BREWER III AND BREWER ATTORNEYS & COUNSELORS)

TO THE HONORABLE A. JOE FISH, UNITED STATES DISTRICT JUDGE:

        Ackerman McQueen, Inc. (“AMc”), Mercury Group, Inc., Henry Martin, William Winkler,

Melanie Montgomery, and Jesse Greenberg (collectively, “Defendants”) hereby file this Motion

to Disqualify Plaintiff’s Counsel (William A. Brewer III and Brewer Attorneys & Counselors) (the

“Motion”):

                                     I.      SUMMARY

        Since his engagement by the National Rifle Association of America (“NRA”) beginning in

March 2018, William A. Brewer III (“Brewer”) and his law firm, Brewer Attorneys & Counselors


DEFENDANTS’ MOTION TO DISQUALIFY PLAINTIFF’S COUNSEL                                     PAGE 1
(WILLIAM A. BREWER III AND BREWER ATTORNEYS & COUNSELORS)
Case 3:19-cv-02074-G-BK Document 78 Filed 03/30/20                   Page 2 of 6 PageID 4271



(the “Brewer Firm”), have skirted the edge of disqualifying conflicts and conduct. Recently

revealed facts and developments have now ripened the issue to the point where disqualification is

required.

       This lawsuit presents unique scenarios that are uncommon among traditional arms-length

litigants and counsel. First, Brewer has a multi-decade, animus-filled family relationship with the

owners of AMc. Brewer is the son-in-law of the late Angus McQueen (“A. McQueen”), long-

time patriarch and CEO of AMc, and the brother-in-law of Revan McQueen (“R. McQueen”),

current CEO of AMc, having married A. McQueen’s daughter and R. McQueen’s sister, Skye

McQueen Brewer. The Brewer Firm was also a client of AMc as recent as December 2019.

       For over twenty years, Brewer has had a strained relationship and resentful, disrespectful

attitude toward A. McQueen and other members of the McQueen family, a fact that was no secret

to the NRA. Indeed, Brewer has had twenty years, both as a family member and many years as an

AMc client, gaining key insight into the business strategy of AMc and the personal lives of the

McQueen family. Brewer has used this familial relationship and knowledge to the detriment of

AMc in this litigation for his own personal motives and in violation of numerous ethical rules.

       Second, the Brewer Firm itself is a business competitor of AMc in the public-relations

(“PR”) market. Unlike typical law firms, the Brewer Firm actively promotes its ability to offer

crisis-management and PR services to clients. According to his recent article, Brewer boasts of

his ability to try cases in the press (“in the court of public opinion”) instead of the courtroom and

advocates that PR services should be performed by law firms instead of companies like AMc.

       As a lawyer who also performs PR services on matters where he is the lead lawyer, Brewer

positioned his law firm as a direct competitor of AMc and began supplanting AMc shortly after

his retention by the NRA, drafting press releases. The Brewer Firm now provides services to the



DEFENDANTS’ MOTION TO DISQUALIFY PLAINTIFF’S COUNSEL                                          PAGE 2
(WILLIAM A. BREWER III AND BREWER ATTORNEYS & COUNSELORS)
Case 3:19-cv-02074-G-BK Document 78 Filed 03/30/20                                Page 3 of 6 PageID 4272



NRA that AMc provided exclusively for nearly forty years, including speech-writing, crisis

management, media relations, press releases, website content, and general PR advice.

         Third, Brewer is an actual tortfeasor who engaged in wrongful conduct as a primary actor

in the underlying dispute. He was responsible for faking the AMc audits and document demands,

creating the fallacy that AMc was leaking information, filing these unauthorized lawsuits when

the NRA was seeking to keep the peace with AMc, concocting and carrying out the false and

defamatory narrative that AMc and Lieutenant Colonel Oliver North attempted to extort Wayne

LaPierre (“LaPierre”), and causing AMc’s Services Agreement with the NRA to be terminated.

         Brewer and his firm’s actions now require that this Court exercise its authority to disqualify

them from representing the NRA and LaPierre, and from having any involvement in this case,

except as anticipated witnesses.

                                     II.      GROUNDS FOR RELIEF

         As has been the longstanding rule in Texas:

             When the client’s right to counsel of his choice and the need to maintain ethical
             standards of professional responsibility clash, the preservation of public trust
             both in the scrupulous administration of justice and in the integrity of the bar is
             paramount. The client’s recognizably important right to counsel of his choice
             must yield . . . to considerations of ethics which run to the very integrity of the
             judicial process.1

         When reviewing a motion to disqualify, the court must consider the motion and the state

and national ethical rules adopted by the Fifth Circuit, i.e., the American Bar Association Model

Rules of Professional Conduct (the “Model Rules”) and the Texas Disciplinary Rules of

Professional Conduct (the “Texas Rules”), as well as the local rules of the district court.2

         While other circuits treat ethics rules as guiding principles, the Fifth Circuit “has struck a


1
 United Pacific Ins. Co. v. Zardenetta, 661 S.W.2d 244, 248 (Tex. App.—San Antonio 1983, no writ).
2
 In re Am. Airlines, Inc., 972 F.2d 605, 609 (5th Cir. 1992); Tierra Tech de Mex., S.A. de C.V. v. Purvis Equip. Corp.,
No. 3:15-CV-4044-G, 2016 U.S. Dist. LEXIS 137893, at *5 (N.D. Tex. Oct. 4, 2016).

DEFENDANTS’ MOTION TO DISQUALIFY PLAINTIFF’S COUNSEL                                                           PAGE 3
(WILLIAM A. BREWER III AND BREWER ATTORNEYS & COUNSELORS)
Case 3:19-cv-02074-G-BK Document 78 Filed 03/30/20                                Page 4 of 6 PageID 4273



different balance, electing to remain sensitive to preventing conflicts of interest,” finding courts

are obliged to discipline unethical conduct.3 Accordingly, “a motion to disqualify counsel is the

proper method for a party-litigant to bring the issues of conflict of interest or breach of ethical

duties to the attention of the court.”4

         The Circuit Court of the City of Alexandria, Virginia (the “Virginia Court”) has already

recognized Brewer’s professional conflict as a business competitor of AMc. However, no court

has yet addressed the personal conflicts and ethical issues implicated by Brewer’s family

connection with AMc’s owners and his intentional devastation, through vexatious litigation and

libel, of his then-dying father-in-law and his company. Brewer’s personal and professional

interests in this case violate the following applicable conflict-of-interest rules:

             a. Texas Rule 1.06(b) and Model Rule 1.7 (Conflicts of Interest);

             b. Texas Rule 3.08(a)-(c) and Model Rule 3.7 (Lawyer as Witness);

             c. Texas Rule 3.07 and Model Rule 3.6 (Trial Publicity);

             d. Texas Rule 4.01 and Model Rule 4.1 (Truthfulness in Statements to Others);

             e. Texas Rule 4.02 and Mode Rule 4.2 (Communication with Represented Persons);

             f. Texas Rule 4.04 and Model Rule 4.4 (Respect for Rights of Third Persons);

         Brewer’s continued representation of the NRA or LaPierre against AMc in this matter

improperly and unfairly prejudices AMc’s ability to fully and fairly litigate its claims and defenses

and will further perpetuate public suspicion of the integrity of the judicial system and this lawsuit.

Brewer, and by extension the Brewer Firm, must be disqualified and prohibited from further



3
  Id. (“[A] district court is obliged to take measures against unethical conduct occurring in connection with any
proceeding before it.” (emphasis in original)); see also Hill v. Hunt, No. 3:07-CV-02020-O, 2008 U.S. Dist. LEXIS
68925, at *54 (N.D. Tex. Sep. 4, 2008) (O’Connor, J.) (actual harm not a requirement for disqualification for conflicts
of interest and “unethical conduct does not have to threaten to taint proceedings to make disqualification proper.”).
4
  Am. Airlines, 972 F.2d at 611 (quoting Musicus v. Westinghouse Elec. Corp., 621 F.2d 742, 744 (5th Cir. 1980)).

DEFENDANTS’ MOTION TO DISQUALIFY PLAINTIFF’S COUNSEL                                                           PAGE 4
(WILLIAM A. BREWER III AND BREWER ATTORNEYS & COUNSELORS)
Case 3:19-cv-02074-G-BK Document 78 Filed 03/30/20                 Page 5 of 6 PageID 4274



representing the NRA and LaPierre in this case, or any other party against any Defendant relating

to this NRA dispute, and from participating beyond providing witness evidence in the form of

documents and testimony.

                                   III.   LOCAL RULE 7.1

       Pursuant to Local Rule 7.1, Defendants’ contentions of fact and law, arguments, and

authorities are set forth in the accompanying brief and a separate evidentiary appendix, which are

incorporated herein by reference and which are being submitted to the Court with this Motion.

                                    IV.     CONCLUSION

       WHEREFORE, PREMISES CONSIDERED, Defendants respectfully request the

following relief:

   a. Brewer and the Brewer Firm are hereby disqualified from representing the NRA, LaPierre,
      or any other party against Defendants in the above-captioned lawsuit.

   b. The NRA and LaPierre shall substitute counsel within thirty (30) days of the entry of this
      Order;

   c. Immediately following substitution of counsel, Brewer and the Brewer Firm are prohibited
      from any in participation, oversight, or management of matters in any way related to this
      lawsuit and shall not communicate with substituted counsel regarding such matters;

   d. Immediately following substitution of counsel, Brewer and the Brewer Firm shall be
      excluded from all access to discovery or evidence provided by Defendants or any third
      party pursuant to a subpoena issued in this or any related matter and must promptly remit
      such materials, whether written or electronic, to substituted counsel, retaining no copies;

   e. Any future involvement with this lawsuit by Brewer and the Brewer Firm shall be
      exclusively limited to providing testimony and documents, as required, as a fact witness in
      this case;

   f. Substituted counsel, or any other counsel retained by the NRA or LaPierre, shall not
      communicate with, or provide documents or information to, Brewer and the Brewer Firm
      related to this lawsuit or any other matter adverse to AMc;

   g. Brewer and the Brewer Firm are prohibited from providing comments to the media or any
      member of the press on behalf of the NRA, LaPierre, or any other party related to
      Defendants or the above-captioned lawsuit; and



DEFENDANTS’ MOTION TO DISQUALIFY PLAINTIFF’S COUNSEL                                       PAGE 5
(WILLIAM A. BREWER III AND BREWER ATTORNEYS & COUNSELORS)
Case 3:19-cv-02074-G-BK Document 78 Filed 03/30/20                  Page 6 of 6 PageID 4275



   h. Any and all further relief to which Defendants are justly entitled.



Dated: March 30, 2020                                Respectfully submitted,


                                                     /s/ G. Michael Gruber
                                                     G. Michael Gruber, Esq.
                                                     Texas Bar No. 08555400
                                                     gruber.mike@dorsey.com
                                                     Jay J. Madrid, Esq.
                                                     Texas Bar No. 12802000
                                                     madrid.jay@dorsey.com
                                                     J. Brian Vanderwoude, Esq.
                                                     Texas Bar No. 24047558
                                                     vanderwoude.brian@dorsey.com
                                                     Brian E. Mason, Esq.
                                                     Texas Bar No. 24079906
                                                     mason.brian@dorsey.com

                                                     DORSEY & WHITNEY LLP
                                                     300 Crescent Court, Suite 400
                                                     Dallas, Texas 75201
                                                     (214) 981-9900 Phone
                                                     (214) 981-9901 Facsimile

                                                     ATTORNEYS FOR DEFENDANTS


                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document was electronically
served via the Court’s electronic case filing system upon all counsel of record on this 30th day of
March 2020:



                                                     G. Michael Gruber
                                                     G. Michael Gruber




DEFENDANTS’ MOTION TO DISQUALIFY PLAINTIFF’S COUNSEL                                        PAGE 6
(WILLIAM A. BREWER III AND BREWER ATTORNEYS & COUNSELORS)
